As filed with the Securities and Exchange Commission on September 6, 2012 Registration Nos. 333-149362 811-04328 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933[] Pre-Effective Amendment No. [] Post-Effective Amendment No. 6 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940[] Amendment No.17 [X] FIRST INVESTORS LIFE LEVEL PREMIUM VARIABLE LIFE INSURANCE (SEPARATE ACCOUNT B) (Exact Name of Registrant) FIRST INVESTORS LIFE INSURANCE COMPANY (Name of Depositor) 110 Wall Street, New York, New York 10005 (Address of Depositor's Principal Executive Offices) (212) 858-8200 (Depositor's Telephone Number, including Area Code) Carol E. Springsteen First Investors Life Insurance Company 110 Wall Street New York, New York 10005 (Name and Address of Agent for Service) Copies of all communications to: K&L Gates LLP 1treet, NW Washington, DC20006-1600 Attn: Diane Ambler, Esq. Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Post-Effective Amendment to the Registration Statement It is proposed that this filing will become effective (check the appropriate box): [_] Immediately upon filing pursuant to paragraph (b) of Rule 485 [x] On October 1, 2012 pursuant to paragraph (b) of Rule 485 [_] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [_] On (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: [x] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title and Amount of Securities Being Registered:An indefinite amount of units of interest in First Investors Life Level Premium Variable Life Insurance (Separate Account B) under variable life insurance policies. EXPLANATORY COMMENT This Post-Effective Amendment is being filed pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, as amended, for the sole purpose of delaying the effective date of Post-Effective Amendment No. 5 to Registration Statement File No. 333-149362 filed pursuant to Rule 485(a) under the Securities Act of 1933, as amended, on July 9, 2012.Post-Effective Amendment No. 5 was scheduled to become effective on September 7, 2012.Parts A and B of Post-Effective Amendment No. 5 are incorporated by reference herein.As stated on the cover page to this filing, this Post-Effective Amendment No. 6 is intended to become effective on October 1, 2012. FIRST INVESTORS LIFE LEVEL PREMIUM VARIABLE LIFE INSURANCE (SEPARATE ACCOUNT B) PART C:OTHER INFORMATION Item 26. Exhibits (a) Resolution of the Board of Directors of First Investors Life Insurance Company establishing Separate Account B. /1/ (b) Not applicable. (c) Underwriting Agreement between First Investors Life Insurance Company, First Investors Life Level Premium Variable Life Insurance (Separate Account B) and First Investors Corporation. /4/ (d) Specimen of fully underwritten Individual Level Premium Variable Life Policy issued by First Investors Life Insurance Company for participation in Separate Account B. /2/ Specimen of non-medically underwritten Individual Level Premium Variable Life Policy issued by First Investors Life Insurance Company for participation in Separate Account B. /6/ (e) Form of application used with Policies. /2/ (f) Declaration of Intention and Charter of First Investors Life Insurance Company. /1/ (i) Certificate of Amendment. /1/ (ii) Certificate of Amendment. /1/ (iii) Certificate of Amendment. /1/ (iv) Certificate of Amendment. /1/ By-laws of First Investors Life Insurance Company. /1/ (g) Not applicable. (h) Not applicable. (i) Not applicable. (j) Not applicable. (k) Opinion and consent of counsel. /3/ (l) Not applicable. (m) Not applicable. (n) Consents of Independent Public Accountants. /6/ (o) Not applicable. (p) Not applicable. (q) The Registrant claims an exemption pursuant to Rule 6e-2(b)(12)(ii) under the 1940 Act with respect to all procedures disclosed in this Registration Statement. (r) Powers of Attorney for Signatories. /4//5//6/ /1/ Incorporated herein by reference to Post-Effective Amendment No. 17 to the Registration Statement on Form S-6 (File No. 002-98410) filed on May 19, 1997 by First Investors Life Insurance Company on behalf of First Investors Life Level Premium Variable Life Insurance (Separate Account B). /2/ Incorporated herein by reference to this Registration Statement as initially filed on February 22, 2008. /3/ Incorporated herein by reference to Pre-Effective Amendment No. 1 to this Registration Statement filed on June 10, 2008. /4/ Incorporated herein by reference to Post-Effective Amendment No. 3 to this Registration Statement filed on April 28, 2011. /5/ Incorporated herein by reference to Post-Effective Amendment No. 4 to this Registration Statement Filed on May 1, 2012. /6/ Incorporated herein by reference to Post-Effective Amendment No. 5 to this Registration Statement Filed on July 9, 2012. C-1 Item 27. Directors and Officers of the Depositor The following are the Directors and Officers of First Investors Life Insurance Company (unless otherwise noted, an individual’s business address is 110 Wall Street, New York, New York 10005): Name and Principal Position and Office with Business Address First Investors Life Insurance Company Carol Lerner Brown Secretary Pratibha Canaran Vice President - Finance Craig D. Cloyed Director William H. Drinkwater Senior Vice President and Chief Actuary Lawrence M. Falcon Raritan Plaza 1 Edison, NJ 08837 Senior Vice President and Comptroller Richard M. Freeborough Director Jason Helbraun Assistant Vice President Alice Kane Director William M. Lipkus Vice President, Chief Financial Officer, Raritan Plaza 1 Edison, NJ 08837 Treasurer and Chief Administrative Officer Martha E. Marcon Director George S. Mohacsi Director Glen Mueller Raritan Plaza 1 Edison, NJ 08837 Vice President and Chief Underwriter David Schimmel Raritan Plaza 1 Edison, NJ 08837 Vice President John Shey Assistant Vice President Carol E. Springsteen President and Director C-2 Item 28. Persons Controlled by or Under Common Control with the Depositor or Registrant Registrant is a Separate Account of First Investors Life Insurance Company, the Depositor, and, as such, might be deemed to be controlled by First Investors Life Insurance Company.First Investors Life Insurance Company’s parent company is First Investors Consolidated Corporation (FICC) (Delaware), a holding company.Set forth below are all persons controlled by FICC: Administrative Data Management Corp. (New York).Ownership: 100% owned by FICC; Principal Business: Transfer Agent; Affiliate of First Investors Life Insurance Company. First Investors Corporation (New York).Ownership:100% owned by FICC; Principal Business: Broker-Dealer; Affiliate of First Investors Life Insurance Company. First Investors Management Company, Inc. (New York).Ownership: 100% of voting common stock owned by FICC; Principal Business: Investment Advisor; Affiliate of First Investors Life Insurance Company. FICC’s parent company is The Independent Order of Foresters (Canada), a fraternal benefit society.The organizational chart below sets forth all persons other than FICC and persons controlled by FICC that are controlled by The Independent Order of Foresters.* None of the persons identified in this Item is a subsidiary of the Registrant.Therefore, the only financial statements being filed are those of the Registrant and First Investors Life Insurance Company. *The organizational chart below is current as of April 25, 2012. C-3 C-4 Item 29. Indemnification Article XIV of the By-Laws of First Investors Life Insurance Company provides as follows: "To the full extent authorized by law and by the Charter, the Corporation shall and hereby does indemnify any person who shall at any time be made, or threatened to be made, a party in any civil or criminal action or proceeding by reason of the fact that he, his testator or his intestate is or was a director or officer of the Corporation or served another corporation in any capacity at the request of the Corporation, provided, that the notice required by Section 62-a of the Insurance Law of the State of New York, as now in effect or as amended from time to time, be filed with the Superintendent of Insurance." Reference is hereby made to the New York Business Corporation Law, Sections 721 through 726. The general effect of this Indemnification will be to indemnify any person made, or threatened to be made, a party to an action by or in the right of the corporation to procure a judgment in its favor by reason of the fact that the person, or that person's testator or intestate, is or was a director or officer of the corporation, or is or was serving at the request of the corporation as a director or officer of any other corporation of any type or kind, domestic or foreign, of any partnership, joint venture, trust, employee benefit plan or other enterprise, against amounts paid in settlement and reasonable expenses, including attorney's fees, actually and necessarily incurred in connection with the defense or settlement of such action, or in connection with an appeal therein if such director or officer acted in good faith, for a purpose reasonably believed by that person to be in, and not opposed to, the best interests of the corporation and not otherwise knowingly unlawful. The directors and officers of First Investors Life are insured against certain liabilities arising out of their conduct in such capacities. The policy is subject to certain terms and conditions and to the specified coverage limit set forth in the policy. Item 30. Principal Underwriter (a) First Investors Corporation, Underwriter of the Registrant, is also underwriter for: First Investors Equity Funds First Investors Income Funds First Investors Tax Exempt Funds First Investors Life Variable Annuity Fund A First Investors Life Variable Annuity Fund C First Investors Life Variable Annuity Fund D First Investors Life Separate Account E (b) The following persons are the officers and directors of First Investors Corporation: (The principal business address of each director and officer listed below is c/o First Investors Legal Department, 110 Wall Street, New York, New York 10005.) C-5 Name and Principal Position and Office with Business Address First Investors Corporation Carol Lerner Brown Assistant Secretary Pratibha Canaran Vice President - Finance Robert J. Grosso Chief Compliance Officer George D. Karris Senior Vice President Larry R. Lavoie Secretary and Director William M. Lipkus Chairman, Chief Financial Officer, Treasurer, Chief Administrative Officer and Director Frederick Miller Senior Vice President Larry Noyes Presidentand Director Elizabeth Reilly Vice President Mark Segal Assistant Vice President Matthew Smith Vice President Marjorie Solowey Vice President Jay Stainsby Assistant Secretary William J. Vogt Vice President (c)Not Applicable. Item 31. Location of Accounts and Records The accounts, books and other documents required to be maintained pursuant to Section 31(a) of the 1940 Act and rules promulgated thereunder are maintained by First Investors Life InsuranceCompany at its office at 110 Wall Street,New York, New York 10005; at its office at Raritan Plaza 1, Edison, NJ 08837; at Vital Records, 563 New Center Road, Flagtown, NJ 08821 (electronic record storage); and at Archive Systems, 25 Commerce Road, Fairfield, NJ 07004 (archive records). Item 32. Management Services Not applicable. C-6 Item 33. Fee Representation Registrant hereby makes the following representation: Representation Regarding Reasonableness of Aggregate Policy Fees and Charges Pursuant to Section 26(f)(2)(A) of the Investment Company Act of 1940. First Investors Life Insurance Company (“First Investors Life”) represents that the fees and charges deducted under the Policies described in this Registration Statement, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by First Investors Life under the Policies.First Investors Life bases its representations on its assessment of all of the facts and circumstances, including such relevant factors as: the nature and extent of such services, expenses and risks; the need for First Investors Life to earn a profit; the degree to which the Policies include innovative features; and the regulatory standards for exemptive relief under the Investment Company Act of 1940 used prior to October 1996, including the range of industry practice.This representation applies to all Policies sold pursuant to this Registration Statement, including those sold on terms specifically described in the prospectus and statement of additional information contained herein, or any variations therein, based on supplements, endorsements, or riders to any Policy, prospectus, statement of additional information or otherwise. C-7 SIGNATURES As required by the Securities Act of 1933, as amended (“1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant represents and certifies that this Post-Effective Amendment No. 6 (“Amendment”) to its Registration Statement on Form N-6 meets all the requirements for effectiveness pursuant to Rule 485(b) under the 1933 Act and that it has caused this Amendment to be signed on its behalf by the undersigned, duly authorized, in the City of New York, and State of New York (or the City of Edison, State of New Jersey for Ms. Springsteen and Messrs. Lipkus and Falcon), on this5th day of September, 2012. FIRST INVESTORS LIFE LEVEL PREMIUM VARIABLE LIFE INSURANCE (SEPARATE ACCOUNT B) (Registrant) BY: FIRST INVESTORS LIFE INSURANCE COMPANY /s/Depositor (Depositor) (On behalf of the Registrant and itself) By: /s/ Carol E. Springsteen Carol E. Springsteen President and Director As required by the 1933 Act, this Amendment to the Registrant’s Registration Statement on Form N-6 has been signed below by the following officers and directors of the Depositor in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/ Carol E. Springsteen President and Director September 5, 2012 Carol E. Springsteen /s/ William M. Lipkus Vice President, Chief Financial September 5, 2012 William M. Lipkus Officer, Treasurer and Chief Administrative Officer /s/ Lawrence M. Falcon Senior Vice President and September 5, 2012 Lawrence M. Falcon Comptroller /s/ William H. Drinkwater Senior Vice President and September 5, 2012 William H. Drinkwater Chief Actuary /s/ Craig D. Cloyed* Director September 5, 2012 Craig D. Cloyed* /s/ Richard M. Freeborough* Director September 5, 2012 Richard M. Freeborough* /s/ Alice Kane* Director September 5, 2012 Alice Kane* C-8 /s/ Martha E. Marcon* Director September 5, 2012 Martha E. Marcon* /s/ George S. Mohacsi* Director September 5, 2012 George S. Mohacsi* *By: /s/ Carol E. Springsteen September 5, 2012 Carol E. Springsteen (Attorney-in-fact) C-9
